Citation Nr: 1422959	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for TBI with headaches with a 10 percent rating effective March 27, 2007 (day following separation from active service).  The Veteran filed notice of disagreement in March 2009 and a statement of the case (SOC) was issued in December 2009.  A Substantive Appeal was file in February 2010 and a local hearing was requested at that time.  A personal hearing at the RO was scheduled in April 2010 and the Veteran failed to appear.

The Board notes that service connection has also been established for posttraumatic stress syndrome (PTSD) with a 100 percent rating from March 9, 2009.  This issue is not in appellate status.  However, as certain considerations involved in assigning the proper rating for the TBI disability may also involve certain PTSD symptoms, the following remand directives include reference to the PTSD. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board first notes that the Veteran has not been afforded a VA examination for his TBI disability with headaches since September 2009, more than four and a half years ago.  Given the allegations of increased severity (in the April 2014 Informal Hearing Presentation) and the Veteran's earlier (August 2011) request for a VA examination for TBI (he noted he was informed that he missed a scheduled VA examination, of which he claims not to have received notice), another VA examination is appropriate.

It is also noted that the most recent VA treatment records associated with the record are dated in August 2012.  Updated records of any treatment the Veteran has received for symptoms/impairment that may be related to TBI since August 2012 must be secured.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In an April 2014 Informal Hearing Presentation, the Veteran's representative argues that a separate rating for the headaches associated with the TBI disability should be assigned.  This contention should be addressed by the RO in the first instance since the case must be returned for the above reasons. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his TBI disability since August 2012.  

2.  After the development sought above is completed, the RO should arrange for the Veteran to be scheduled for a VA TBI protocol examination to determine the current severity of his service-connected TBI residuals.  The Veteran's entire claims file must be reviewed by the examiner in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings (cognitive, emotional/behavioral, and/or physical) in detail.

The examiner should provide a detailed analysis of the symptoms and manifestations produced by the Veteran's service-connected TBI.  Since the Veteran is service-connected for posttraumatic stress disorder (PTSD), the examiner should specifically differentiate which symptoms and manifestations are produced by his service-connected TBI and which symptoms and manifestations are produced by the service-connected PTSD.  

The examiner should also clearly report the frequency, duration, and severity of any headaches associated with the TBI disability. 

3.  The RO must ensure that the development requested above is completed in its entirety.  Then the RO should review the expanded record and re-adjudicate the claim with consideration given to all appropriate rating criteria, including the revised criteria for rating traumatic brain injuries, effective October 23, 2008.  The RO should also specifically address the propriety of a separate rating for headaches.  The RO should then issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

